Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
2.	Claims 1-4, 8-11, 15-18 and 26-33 are allowed. The amended limitations have overcome the ODP, consequently the rejection has been withdrawn.
The following is an examiner’s statement of reasons for allowance: Closest prior art 
Lee et al.(US 2017/0324652, hereinafter Lee),  Zhang et al. (US 2016/0337905, hereinafter Zhang) and  Roeland et al. (US 2019/0104444, hereinafter Roeland) does not disclose or render obvious the claim limitations including “ storing, by a user plane function (UPF) component, a set of packet processing rules, wherein the set of packet processing rules include at least one of: a forwarding action rule that controls packet forwarding, a usage reporting rule that controls statistic collection regarding forwarded packets, or a packet detection rule that controls packet detection; performing, by the user plane function (UPF) component, an analysis of a flow of one or more packets transmitted during a communication session to determine one or more properties associated with the flow; generating, by the UPF component, during the communication session, and based on the analysis, a modified set of packet processing rules by at least one of: adding a rule to the set of packet processing rules, eliminating a rule from the set of packet processing rules, or changing a rule in the set of packet processing rules, wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties; receiving, by the UPF component, a packet of the flow; applying, by the UPF component and at run-time, the modified set of packet processing rules to the packet; and forwarding, by the UPF component and based on applying the modified set of packet processing rules to the packet, the packet.”. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner
should be directed to SAMINA F CHOUDHRY whose telephone number is (571)270-7102. The
examiner can normally be reached on Monday - Friday 8:00 AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged
to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR system,
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system,
contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative or access to the automated information
system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462